                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                           :
    ARDURRA GROUP, INC.,                                   :                       CIVIL ACTION
                                                           :
                                    Plaintiff,             :
                                                           :
                             v.                            :                       No.: 19-cv-3238
                                                           :
    DANIEL GERRITY,                                        :
                                                           :
                                    Defendant.             :
                                                           :

                                              MEMORANDUM

ROBERT F. KELLY, Sr. J.                                                                  NOVEMBER 5, 2019

         Presently before the Court is Defendant’s Motion for Reconsideration of our Order of

September 9, 2019 in which we granted Ardurra’s Motion for Reconsideration and ordered that,

“The Preliminary Injunction Order at Docket No. 11 prohibits Defendant from being employed

by or performing work for or on behalf of Bernhard and its portfolio and related companies and

funds.” (Docket No. 23).

         The purpose of a motion for reconsideration is to correct manifest errors of the law or fact

or to present newly discovered evidence. Max’s Seafood Café by Lou-Ann, Inc. v. Quinteros,

176 F. 3d 669, 677 (3d Cir. 1999). 1

         The issues raised in the present motion have all been considered before either in the

discussion following the preliminary hearing on August 8, 2019, see arguments of counsel pp 67-

79 at Docket No. 18; the telephonic conference transcript (Docket No. 25), Plaintiff’s motion for

reconsideration (Docket No. 17), Defendant’s response (Docket No. 20) or Plaintiff’s reply,

(Docket No. 22). For this reason, we enter the following order.



1
  Plaintiff in addition makes the argument that at least some of Defendant’s arguments are time-barred because they
related to ruling of the Court that were more than 14 days prior to the filing of this motion to reconsider. Because
this motion was filed within 14 days after the order of September 9, 2019, we have considered all of Defendant’s
arguments.
